Citation Nr: 1229694	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, currently rated at 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to February 1966.

The issue on appeal was before the Board in February 2010.  The Veteran appealed the Board's February 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision dated in June 2011, the Court set aside the Board's February 2010 denial and remanded this matter to the Board for compliance with its decision.  This matter was remanded in February 2012 for further development.  

In the October 2005 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating decision, effective August 2005.  The Veteran appealed the initial disability rating assigned.  In April 2012, the RO assigned a 10 percent disability rating, effective March 2012.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran submitted a waiver of RO review that was received in April 2012 for evidence submitted in the future.  Additional evidence was received at the Board in May 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim was remanded in February 2012 for clarification from Ronaldo A. Ballecer, M.D. as to whether the Maryland CNC test was conducted in March 2006.  The RO duly sent the Veteran a release form in March 2006.  The Veteran signed the release and it was returned to the RO in April 2006.  It appears that it had not yet been associated with the claims file when the RO issued a supplemental statement of the case in April 2006 informing the Veteran that the release had not been received.  Under the circumstances, the case must be returned so that the RO may request clarification from Dr. Ballecer as directed in the prior remand. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should seek clarification from Dr. Ballecer as to whether the Maryland CNC test was conducted in March 2006.  If so, Dr. Ballecer should be asked to clearly report the CNC speech recognition score for each ear. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



